2021 WI 86

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2019AP2034


COMPLETE TITLE:        Andrea Townsend,
                                 Plaintiff-Appellant,
                            v.
                       ChartSwap, LLC,
                                 Defendant-Respondent-Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 395 Wis. 2d 229,952 N.W.2d 831
                              PDC No:2021 WI App 79 - Published

OPINION FILED:         November 26, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 29, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              Paul R. Van Grunsven

JUSTICES:
ROGGENSACK, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., REBECCA GRASSL BRADLEY, and HAGEDORN, JJ.,
joined, and in which ANN WALSH BRADLEY, DALLET, and KAROFSKY,
JJ., joined, except for ¶¶17 and 23-26. DALLET, J., filed a
concurring opinion, in which ANN WALSH BRADLEY and KAROFSKY,
JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:

      For the defendant-respondent-petitioner, there were briefs
filed by Thomas L. Shriner, Jr., Andrew J. Wronski, Philip C.
Babler, Anne-Louise T. Mittal, and Foley & Lardner LLP, Milwaukee.
There was an oral argument by Thomas L. Shriner, Jr.


      For the plaintiff-appellant, there was a brief filed by Robert
J. Welcenbach and Welcenbach Law Offices, S.C., Milwaukee; with
whom on the brief was Scott C. Borison           and Legg Law Firm LLC,
Baltimore, Maryland; with whom on the brief was Jon Craig Jones
and Jones & Hill, LLC, Oakdale, Louisiana. There was an oral
argument by Scott C. Borison.


    An amicus curiae brief was filed on behalf of Wisconsin
Association for Justice by Brett A. Eckstein and Cannon & Dunphy,
S.C., Brookfield.




                                2
                                                             2021 WI 86
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.   2019AP2034
(L.C. No.      2018CV9938)

STATE OF WISCONSIN                         :              IN SUPREME COURT

Andrea Townsend,

               Plaintiff-Appellant,
                                                                   FILED
          v.                                                  NOV 26, 2021
                                                                  Sheila T. Reiff
ChartSwap, LLC,                                               Clerk of Supreme Court

               Defendant-Respondent-Petitioner.



ROGGENSACK, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., REBECCA GRASSL BRADLEY, and HAGEDORN, JJ.,
joined, and in which ANN WALSH BRADLEY, DALLET, and KAROFSKY, JJ.,
joined, except for ¶¶17 and 23-26. DALLET, J., filed a concurring
opinion, in which ANN WALSH BRADLEY and KAROFSKY, JJ., joined.




      REVIEW of the decision of the Court of Appeals.              Reversed.



      ¶1       PATIENCE DRAKE ROGGENSACK, J.      We review the court of

appeals' decision1 reversing the circuit court's2 dismissal of

Andrea Townsend's claim against ChartSwap, LLC ("ChartSwap") for


      1Townsend v. ChartSwap, LLC, 2020 WI App 79, 395 Wis. 2d 229,
952 N.W.2d 831.
      2The Honorable Paul R. Van Grunsven of Milwaukee County
Circuit Court presided.
                                                          No.     2019AP2034



unlawfully overcharging her for copies of her medical records in

contravention of the fee restrictions set out in                Wis. Stat.

§ 146.83(3f) (2017-18).3    On appeal, ChartSwap urges us to reverse

the court of appeals, arguing that the statutory fee restrictions

do not apply to it because it is not a health care provider, which

is statutorily defined, and because principles of agency law do

not impose personal liability on it for the fees it charged.

     ¶2     We conclude that, under a plain meaning interpretation

of Wis. Stat. § 146.81(1), ChartSwap is not a health care provider;

and, therefore, it is not subject to the fee restrictions in Wis.

Stat.    § 146.83(3f)(b),   which   regulate   health   care    providers.

Additionally, we conclude that neither common law principles of

agency nor the plain meaning of Wis. Stat. § 990.001(9) supports

the conclusion that an agent is personally liable for charging

more for health care records than the statute permits its principal

to charge.    Accordingly, we reverse the decision of the court of

appeals.




     3 All references to the Wisconsin Statutes are to the 2017-
18 version unless otherwise noted.

                                    2
                                                            No.   2019AP2034



                              I.   BACKGROUND

                         A.    Factual History4

     ¶3     On August 2, 2016, Andrea Townsend ("Townsend") was

injured in a car crash.        Townsend retained a law firm for her

personal injuries, and the firm, with her written consent, sought

certified    health   care    records    and    billings   from   Milwaukee

Radiologists, which was involved in her care.

     ¶4     Following her attorney's request, ChartSwap replied on

behalf of Milwaukee Radiologists and provided a one page certified

health care record to Townsend, for which it charged $35.87.

Townsend's attorneys paid the bill.       Townsend then asserted claims

against ChartSwap for negligent or intentional violation of the

fee structure dictated for health care providers in Wis. Stat.

§ 146.83(3f)(b) and a claim for unjust enrichment.5          Townsend also

     4 This case presents in the context of a motion to dismiss.
Therefore, facts are drawn from the complaint and taken as true
and undisputed for purposes of the motion. Data Key Partners v.
Permira Advisers LLC, 2014 WI 86, ¶18, 356 Wis. 2d 665, 849 N.W.2d
693.
     5 In pleading "UNJUST ENRICHMENT," Townsend incorporated by
reference all allegations about ChartSwap's charging more for the
copy of her medical record than Townsend asserts ChartSwap lawfully
could charge under Wis. Stat. § 146.83(3f)(b).      Complaint ¶60.
Townsend alleged that ChartSwap knew its charges were unlawful,
and that it appreciated and received a benefit of the illegal
charges that was inequitable.        Id., ¶¶61-63.     All of her
allegations require that ChartSwap's charge for medical records
were controlled by § 146.83(3f)(b), were in excess of the
statutorily stated charges, and therefore were unlawful. As we
explain fully below, her contentions are legally incorrect.

     Before us Townsend asserts, "The Complaint sets forth facts
and a cause of action in which it alleges that Milwaukee
Radiologists was not entitled to charge these fees, that
Chart[S]wap . . . acted as the agent of Milwaukee Radiologists and
                                     3
                                                                 No.    2019AP2034



alleged that ChartSwap had collected fees as the agent for and on

behalf of Milwaukee Radiologists.

                          B.     Procedural History

     ¶5     In the circuit court, ChartSwap moved to dismiss the

complaint for failure to state a claim upon which relief can be

granted.     ChartSwap     alleged       that   Wis.   Stat.   § 146.83(3f)(b)

applies    only   to   "health    care    providers"    and    that    Townsend's

complaint did not allege that ChartSwap was a health care provider

within the statutory definition of that term. Moreover, ChartSwap,

after initially disputing that it was the agent of Milwaukee

Radiologists, argued that even if it were its agent, ChartSwap was

not personally liable under Wisconsin common law principles of

agency.

     ¶6     The circuit court granted ChartSwap's motion to dismiss.

It relied on the plain language of Wis. Stat. § 146.83(3f)(b) to

determine that the fee restrictions applied only to health care

providers.    Therefore, because the complaint failed to allege that

ChartSwap was a health care provider, it failed to state a claim


that Chart[S]wap illegally charged and obtained the money knowing
it was illegal and must return it." Reply Br., 34.

     Townsend does not allege facts sufficient to support a claim
for unjust enrichment.      Rather, she simply incorporates her
statutory violation claim in paragraph 60 and labels it unjust
enrichment. However, the type of claim is not determined by the
label a party gives to a pleading. Tikalsky v. Friedman, 2019 WI
56, ¶14, 386 Wis. 2d 757, 928 N.W.2d 502. It is the facts alleged
that matter. See Green Spring Farms v. Kersten, 136 Wis. 2d 304,
315, 401 N.W. 816 (1987). Here, no facts were alleged sufficient
to support a claim for unjust enrichment. See Puttkammer v. Minth,
83 Wis. 2d 686, 688-89, 266 N.W.2d 361 (1978).

                                         4
                                                                     No.     2019AP2034



upon which relief could be granted. Additionally, the circuit court

held that, regardless of whether ChartSwap was an agent for

Milwaukee Radiologists, the common law of agency in Wisconsin does

not impute a principal's liability for failing to comply with

§ 146.83(3f)(b) to an agent.                The circuit court entered judgment

dismissing Townsend's complaint, and she appealed.

      ¶7        The court of appeals reversed, holding that, as an agent

of Milwaukee Radiologists under Wis. Stat. § 990.001(9), ChartSwap

was   subject      to   the   fee    restrictions      provided    by      Wis.   Stat.

§ 146.83(3f)(b).          The     court     of    appeals   held   that,     although

§ 146.83(3f)(b)         applied      only    to   health    care   providers,        and

ChartSwap was not a health care provider as defined by statute,

the intent of the legislature and purpose of the statute——to

"protect patients from being charged excessive fees for access to

information in the custody and control of health care providers"—

—would     be    undermined     if    § 146.83(3f)(b)       were   not     applied   to

ChartSwap.        Townsend v. ChartSwap, LLC, 2020 WI App 79, ¶¶8, 9,

13, 395 Wis. 2d 229, 952 N.W.2d 831.
      ¶8        In so concluding, the court of appeals interpreted Wis.

Stat. § 146.83(3f)(b) as follows:

      [I]n conjunction with the remedial provision set forth
      in Wis. Stat. § 146.84(1)(b), which explicitly imposes
      liability upon 'any person . . . who violates [§]
      146.83,' and Wis. Stat. § 990.001(9), which expressly
      states that when construing legislative requirements
      found in all statutes, the legislature's requirements
      apply with equal force to the acts of agents.
Id., ¶10.        The court of appeals reasoned that this conjunctive
interpretation guarded against the "absurd" result of allowing


                                             5
                                                                   No.     2019AP2034



health care providers to charge patients "more than the reasonable

copying and mailing costs if the providers hire others to perform

the task of supplying the records." Id., ¶14. Therefore, the court

of appeals concluded that § 146.83(3f)(b), when read together with

§ 146.84(1)(b) and § 990.001(9), required ChartSwap to adhere to

the fee restrictions in § 146.83(3f)(b).

      ¶9    We granted ChartSwap's petition for review.6                 On review,

we determine:    (1) whether Wis. Stat. § 146.83(3f)(b) applies its

fee   restrictions   to     a   person    who    is   not   within   one    of    the

statutorily-defined categories of               "health care providers" and

(2) whether Wis. Stat. § 990.001(9) requires that an agent be held

liable     for   charging       more     for    health      care   records       than

§ 146.83(3f)(b) directs.




      6It should be noted that, prior to this court's granting the
petition for review, the United States Court of Appeals for the
Seventh Circuit decided a factually and legally analogous
case: Smith v. RecordQuest, LLC, 989 F.3d 513 (7th Cir. 2021).
Before ultimately reversing the district court out of deference to
the Wisconsin Court of Appeals' decision in the case at bar, the
Seventh Circuit raised some concerns such as the common law of
agency that binds a principal when its agent acts within the scope
of its agency and how agency principles fit within Wis. Stat.
§ 990.001(9).   Id. at 519.     In the court's estimation, those
concerns required meaningful engagement. See id. This decision
will provide that engagement.

                                          6
                                                             No.      2019AP2034



                               II.   DISCUSSION

                          A.   Standard of Review

       ¶10   A motion to dismiss tests the legal sufficiency of the

complaint.     Serv. Emps. Int'l Union, Loc. 1 v. Vos, 2020 WI 67,

¶26, 393 Wis. 2d 38, 946 N.W.2d 35.          Upon a motion to dismiss, we

accept as true all facts well-pleaded in the complaint and the

reasonable inferences therefrom.          Kaloti Enters., Inc. v. Kellogg

Sales Co., 2005 WI 111, ¶11, 283 Wis. 2d 555, 699 N.W.2d 205.

However, a court cannot add facts in the process of construing a

complaint.     John Doe 1 v. Archdiocese of Milwaukee, 2005 WI 123,

¶19, 284 Wis. 2d 307, 700 N.W.2d 180. Moreover, "legal conclusions

asserted in a complaint are not accepted, and legal conclusions

are insufficient to withstand a motion to dismiss."                   Data Key

Partners v. Permira Advisers LLC, 2014 WI 86, ¶18, 356 Wis. 2d

665,   849   N.W.2d   693.      Therefore,    our   focus   is   on    factual

allegations made in the complaint.          Serv. Emps. Int'l Union, Loc.

1, 393 Wis. 2d 38, ¶26.         We determine whether the facts alleged

state a claim for relief, which is a legal question that we review
independently.    Id.

       ¶11   Additionally, this case involves questions of statutory

interpretation and application.            Statutory interpretation and

application present questions of law that we independently review,

while benefitting from the decisions of the circuit court and the

court of appeals.       Marder v. Bd. of Regents of the Univ. of Wis.

Sys., 2005 WI 159, ¶19, 286 Wis. 2d 252, 706 N.W.2d 110.




                                      7
                                                                                No.     2019AP2034



       B.    Wisconsin Stat. §§ 146.83(3f)(b) and 146.84(1)(b)

       ¶12 The "purpose of statutory interpretation is to determine

what the statute means so that it may be given its full, proper,

and intended effect."               State ex rel. Kalal v. Cir. Ct. for Dane

Cnty., 2004 WI 58, ¶44, 271 Wis. 2d 633, 681 N.W.2d 110. Statutory

interpretation begins with the language of the statute.                                   If the

meaning of the words are plain and unambiguous, a court's inquiry

ends   and    there      is    no    need    to       consult      extrinsic          sources   of

interpretation, such as legislative history.                               Id., ¶¶45, 46.

Statutory language is given its "common, ordinary, and accepted

meaning,     except      that      technical         or   specially-defined             words   or

phrases      are     given     their      technical          or    special       definitional

meaning."     Id., ¶45 (citing Bruno v. Milwaukee Cnty., 2003 WI 28,

¶¶8, 20, 260 Wis. 2d 633, 660 N.W.2d 656).

       ¶13   In addition to the plain words of the text, "[c]ontext

is important to meaning.             So, too, is the structure of the statute

in which the operative language appears."                         Kalal, 271 Wis. 2d 633,

¶46.   Therefore, "statutory language is interpreted in the context
in which it is used; not in isolation but as part of a whole; in

relation     to    the    language          of    surrounding        or    closely-related

statutes;      and     reasonably,          to       avoid      absurd    or     unreasonable

results . . . [and] read where possible to give reasonable effect

to every word, in order to avoid surplusage."                             Id.     When courts

interpret a statute, they are not at liberty "to disregard the

plain, clear words of the statute."                       Id.

       ¶14   Turning          to    the      statute         at     issue,       Wis.      Stat.
§ 146.83(3f)(b), it provides that when fulfilling a request by a
                                                 8
                                                                      No.     2019AP2034



person for medical records, a health care provider may charge no

more than the total of all of the following that apply:

           1. For paper copies: $1 per page for the first 25
      pages; 75 cents per page for pages 26 to 50; 50 cents
      per page for pages 51 to 100; and 30 cents per page for
      pages 101 and above.

           2.     For microfiche or microfilm copies, $1.50 per
      page.

             3.   For a print of an X-ray, $10 per image.

           4. If the requester is not the patient or a person
      authorized by the patient, for certification of copies,
      a single $8 charge.

           5. If the requester is not the patient or a person
      authorized by the patient, a single retrieval fee of $20
      for all copies requested.

             6.   Actual shipping costs and any applicable taxes.
§ 146.83(3f)(b).      By    the   terms       of    the    statute    itself,    these

restrictions apply only to health care providers, a term which is

defined in an adjacent statutory provision.                          See    Wis. Stat.

§ 146.81(1).7     Here, neither the parties nor the court of appeals

contend that ChartSwap is a health care provider, as defined by

§ 146.81(1).8

      ¶15    Instead, in order to hold ChartSwap liable, despite not

being defined as a health care provider, the court of appeals cited

a   third    statutory     section,   Wis.         Stat.   § 146.84(1)(b),       which

      7See Wis. Stat. § 146.81(1) ("'Health care provider' means
any of the following: (a) A nurse licensed under ch. 441. (b) A
chiropractor licensed under ch. 446. (c) A dentist licensed under
ch. 447. . . . . (s) An emergency medical responder, as defined in
[§ ] 256.01(4p).").
      8   See Townsend, 395 Wis. 2d 229, ¶8.

                                          9
                                                                       No.    2019AP2034



imposes "liability upon 'any person . . . who violates [Wis. Stat.

§] 146.83.'" Townsend, 395 Wis. 2d 229, ¶10. The court of appeals

reasoned that, rather than focusing on a definition of "health care

provider," the context and structure of the statute, as well as

the legislature's decision to impose liability on "any person,"

should control whether ChartSwap is liable for charging more than

§ 146.83(3f)(b) permits.          Id.

       ¶16    We agree that the context of a statutory scheme is

important to the plain meaning of the text.                     Statutes are to be

construed and harmonized with one another when possible.                        Pruitt

v. State, 16 Wis. 2d 169, 173, 114 N.W.2d 148 (1962).                    Here, there

are two statutes that speak to providing health care records under

Wis.    Stat.    § 146.83(3f)(b):         Wis.       Stat.    § 146.84(1)(b)        and

§ 146.83(3f)(b).          Section    146.84(1)(b)           provides    that    "[a]ny

person" may be held liable for knowingly and willfully violating

the provisions of § 146.83.             However, the text of § 146.83(3f)(b)

regulates     only   those      charges   made   by     health    care       providers.

Therefore, if a health care provider charged more than the fees
permissible     under     § 146.83(3f)(b),       it     would    fall    within     the

parameters of both § 146.84(1)(b) and § 146.83(3f)(b).                         Because

ChartSwap is not a health care provider, its provision of health

care records does not satisfy both statutes.

       ¶17    Stated otherwise, Wis. Stat. § 146.83(3f)(b) regulates

charges that a health care provider may require for health care

records, and Wis. Stat. § 146.84(1)(b) refers back to § 146.83,

generally, with a directive to "any person" that damages may follow
if   the     provisions    of    § 146.83      are    not    followed.         Section
                                          10
                                                           No.   2019AP2034



146.83(3f)(b) is the more specific of the two statutes in regard

to charges for health care records.    However, the court of appeals

concluded that § 146.84 directed its decision, rather than relying

on the plain meaning of § 146.83(3f)(b).       Townsend, 395 Wis. 2d

229, ¶10.     We come to a different conclusion based on the plain

meaning of § 146.83(3f)(b).     Our conclusion also is supported by

a canon of statutory interpretation, whose potential application

is explained more fully below.

       ¶18   Furthermore,   although   the   text     of    Wis.    Stat.

§ 146.84(1)(b) refers to "any person," it is not an enforcement

mechanism solely for Wis. Stat. § 146.83.           It also relates to

violations of other statutes.    For example, § 146.84(1)(b) applies

to Wis. Stat. § 146.82(1), which provides that "All patient health

care records shall remain confidential."     Section 146.82(1) is not

at issue in this matter.

       ¶19   In addition, limiting the fee restrictions in Wis. Stat.

§ 146.83(3f)(b) to statutorily-defined health care providers does

not create absurd results.      In her brief, Townsend invited this
court to consider the following scenarios:     under the definitional

limitation, if a patient were to request health care records from

a hospital and the hospital supplied the records itself, the

patient would not be charged extra fees.     However, if the hospital

outsourced responding to the request for health care records, such

as occurred with ChartSwap, the patient would be charged an extra

fee.    Townsend's juxtaposition purports to show the absurdity and

unfairness of the situation, as well as a potential loophole for


                                  11
                                                                      No.     2019AP2034



health care providers.            However, her scenarios are not persuasive

for at least two reasons.

       ¶20       First, it is not absurd for the legislature to make

policy      decisions      regarding   the    applicability     of     statutes        to

different constituents.            At some point, there will be a cutoff.

This is a policy choice that legislatures frequently make, and

policy choices are left to legislative discretion.                    See Milwaukee

J. Sentinel v. City of Milwaukee, 2012 WI 65, ¶37, 341 Wis. 2d

607,       815    N.W.2d    367   ("Policy    decisions       are     left     to     the

legislature."); Henson v. Santander Consumer USA Inc., 137 S. Ct.

1718,      1725    (2017)    ("Legislation     is,    after    all,    the     art     of

compromise, the limitations expressed in statutory terms often the

price of passage . . . .").

       ¶21       Second, the perceived unfairness of Townsend's scenarios

likely have another remedy, which was raised at oral argument.                         In

this case, Townsend asserted that ChartSwap was the agent of

Milwaukee Radiologists.9           Milwaukee Radiologists is a health care

provider under the statutory definition.               Therefore, if Chartswap
was the agent of Milwaukee Radiologists when it provided Townsend's

health care records, as has been alleged, Chartswap's actions are

Milwaukee        Radiologists'     actions.     See    Restatement          (Third)    of



       Agency is a common law concept based upon certain factual
       9

situations. Cochran v. Allyn, 16 Wis. 2d 20, 23, 113 N.W.2d 538
(1962). However, whether the facts fulfill the legal standard for
agency is a question of law. Brown v. Sandeen Agency, Inc., 2009
WI App 11, ¶18, 316 Wis. 2d 253, 762 N.W.2d 850 (citing B.C.
Ziegler & Co. v. Ehren, 141 Wis. 2d 19, 26, 414 N.W.2d 48 (Ct.
App. 1987)).

                                         12
                                                                      No.     2019AP2034



Agency § 7.03(1) (2006) (explaining that a principal is subject to

liability to a third party when its agent acts with authority and

in contravention of the principal's legal obligation).                        However,

whether      an     agency      relationship         existed     between     Milwaukee

Radiologists and ChartSwap is not an issue that was presented to

us for decision as we review ChartSwap's motion to dismiss; and

accordingly, we do not decide it.

       ¶22    Finally,          it     bears        repeating      that      statutory

interpretation begins with the language of the statute.                         If the

meaning of the words are plain and unambiguous, the court's inquiry

ends,   and    there       is   no   need    to    consult   extrinsic      sources   of

interpretation, such as legislative history.                     Kalal, 271 Wis. 2d

633, ¶¶45, 46.

       ¶23    The court of appeals struggled with interpreting two

statutes that address the same subject matter, charging for health

care records.        Wisconsin Stat. § 146.84(1)(b) provides a general

prohibition to "any person" in regard to those charges and Wis.

Stat. § 146.83(3f)(b) provides a prohibition limited to a "health
care provider."        The court of appeals' efforts at reconciling the

two statutes relied heavily on its perception of legislative

"intent"      and    the    "purpose"       of    Wis.   Stat.   § 146.83(3f)(b)      to

conclude      that    § 146.83(3f)(b)'s            fee   restrictions      applied    to

ChartSwap.

       ¶24    Even after acknowledging that ChartSwap is not a health

care    provider     under      Wis.   Stat.      § 146.81(1)'s     definition,       see

Townsend, 395 Wis. 2d 229, ¶8, the court of appeals reasoned that
the "intent of the legislature was to ensure that patients have
                                             13
                                                                  No.   2019AP2034



access to medical records in the custody and control of health

care providers without being charged more than the reasonable costs

of copying and mailing them."            Id., ¶14.         The court of appeals

reliance on its perception of legislative intent when construing

a statute is misplaced, as we have explained. State v. Fitzgerald,

2019 WI 69, ¶30, 387 Wis. 2d 384, 929 N.W.2d 165 ("[R]ather, we

interpret the words the legislature actually enacted into law.").

     ¶25   If    the     court      of        appeals      had    employed     the

general/specific canon of statutory construction, it could have

assisted its interpretations of Wis. Stat. § 146.84(1)(b) and Wis.

Stat.   § 146.83(3f)(b).         To      explain     further,     although     the

"general/specific canon is perhaps most frequently applied to

statutes   in   which    a    general         permission    or   prohibition    is

contradicted    by   a   specific     prohibition[,]. . . [it]          has    full

application as well to statutes such as the one here, in which a

general authorization and a more limited, specific authorization

exist side-by-side."         RadLAX Gateway Hotel, LLC v. Amalgamated

Bank, 566 U.S. 639, 645 (2012) (emphasis added). As Justice Scalia
explained, "There the canon avoids not contradiction but the

superfluity of a specific provision that is swallowed by the

general one, 'violating the cardinal rule that, if possible, effect

shall be given to every clause and part of a statute.'"                         Id.

(citing D. Ginsburg & Sons v. Popkin, 285 U.S. 204, 208 (1932)

(explaining that "[s]pecific terms prevail over the general in the

same or another statute which otherwise might be controlling.")).

     ¶26   Applying the general/specific canon here would have
assisted the court of appeals in understanding that when the
                                         14
                                                                       No.    2019AP2034



wording of a general statute swallows the application of a specific

statute, the "terms of the specific authorization[, Wis. Stat.

§ 146.83(3f)(b),] must be complied with."                     RadLAX Gateway Hotel

LLC, 566 U.S. at 645.               Therefore, once the court of appeals

acknowledged that ChartSwap was not a statutorily-defined health

care provider, at which § 146.83(3f)(b) is directed, the court of

appeals' inquiry in regard to ChartSwap should have stopped.

Instead, its decision misconstrued § 147.83(3f)(b), whose plain

meaning applies only to health care providers.

                      C.     Wisconsin Stat. § 990.001(9)

      ¶27     The    court    of   appeals    also    concluded    that,       even    if

ChartSwap was not included in the statutorily-defined list of

health   care       providers,     ChartSwap    was     nevertheless         personally

liable to Townsend for extra charges under principles of agency

law that the court of appeals concluded were codified in Wis. Stat.

§ 990.001(9).        Townsend, 395 Wis. 2d 229, ¶¶10-13.

      ¶28     Wisconsin Stat. ch. 990 provides canons of construction

that shall be observed when construing or interpreting Wisconsin
statutes.      See Wis. Stat. § 990.001.             Subsection (9) provides:

      Acts by agents. If a statute requires an act to be done
      which may legally be done by an agent, such requirement
      includes all such acts when done by an authorized agent.
§ 990.001(9).         The court of appeals interpreted § 990.001(9) to

mean that if a statute requires a certain action, the requirement

to   comply    with    the    statute   applies       "with    equal    force"    to    a

principal's agent.           Townsend, 395 Wis. 2d 229, ¶10. Consequently,
the court of appeals reasoned that because ChartSwap was fulfilling


                                         15
                                                            No.     2019AP2034



a request made of Milwaukee Radiologists, the fee restrictions on

Milwaukee Radiologists applied equally to ChartSwap.

     ¶29   The   court   of   appeals'   interpretation    of     Wis.    Stat.

§ 990.001(9)     misperceives   Wisconsin   common   law   principles        of

agency.    The court of appeals' interpretation is also in conflict

with the plain meaning of § 990.001(9).

     ¶30   "[A]n agent is one who acts on behalf of and is subject

to reasonably precise control by the principal for the tasks the

person performs within the scope of the agency."                  Westmas v.

Creekside Tree Serv., Inc., 2018 WI 12, ¶36, 379 Wis. 2d 471, 907

N.W.2d 68.     "Whether an agency relationship exists is a question

of fact that turns on the understanding between the alleged

principal and the alleged agent of the relationship."                    DOR v.

Microsoft Corp., 2019 WI App 62, ¶46, 389 Wis. 2d 350, 936 N.W.2d

160 (citing Noll v. Dimiceli's, Inc., 115 Wis. 2d 641, 643, 340

N.W.2d 575 (Ct. App. 1983)).

     ¶31   Townsend seeks to hold ChartSwap liable because of the

fees it charged for health care records that were generated by
Milwaukee Radiologists, a health care provider.       However, an agent

is subject to "liability to a third party harmed by the agent's

conduct only when the agent's conduct breaches a duty that the

agent [itself] owes to the third party."        Restatement (Third) of

Agency § 7.02.    Stated otherwise, in order for an agent to be held

liable for a statutory violation committed while acting on behalf

of a principal, that same conduct also would need to violate the

statute if done in the agent's personal capacity.               However, no
breach of an independent duty of ChartSwap to Townsend is alleged
                                    16
                                                            No.    2019AP2034



to have occurred.          Rather, a breach of Milwaukee Radiologists'

statutory duty to Townsend is alleged.

       ¶32    Under a plain reading of Wis. Stat. § 990.001(9), the

statute simply affirms the common law principle that an agent may

fulfill a principal's statutory duty because, in the eyes of the

law, the agent's actions are the principal's actions.              Not only

did the Seventh Circuit come to a similar conclusion in its recent

interpretation of § 990.001(9), see Smith v. RecordQuest, LLC, 989

F.3d 513, 519 (7th Cir. 2021), but Wisconsin case law confirms

this understanding.

       ¶33    In Rosecky v. Tomaszewski, 225 Wis. 438, 274 N.W. 259

(1937), a lender told a debtor to make payments on a mortgage to

an    agent   that   the    principal   had   authorized.   Id.     at   439.

Subsequently, the lender assigned the mortgage to a third party.

Id.    However, the debtor was never notified of this change and

continued to pay the agent, who embezzled the funds.          Id.

       ¶34    The assignee sued the debtor and the dispositive issue

was whether the debtor should be credited with the payments made
to the agent after the assignment.              Id.   In interpreting the

predecessor statute to Wis. Stat. § 990.001(9), we held that the

debtor was due credit for the payments made to the agent because

the principal established the agency and "the act of an authorized

agent is the act of the principal."           Id. at 442.

       ¶35    Furthermore, a    plain meaning     interpretation    of Wis.

Stat. § 990.001(9) provides that if a principal is required by

statute to do an act and that act may be done legally by an agent,
the statutory requirement of the principal to act includes all
                                        17
                                                                   No.     2019AP2034



acts that were done by the principal's authorized agent.                    It says

not one word about making the agent personally liable for acts

taken upon authorization of the principal.                It simply states the

common law of agency that an act done by an authorized agent is

the act of the principal.

     ¶36    Accordingly,       we     conclude    that    the     plain     meaning

interpretation of Wis. Stat. § 990.001(9) embodies the fundamental

common law principle that an agent's actions are the principal's

actions for purposes of fulfilling a principal's statutory duty.

Subsection 990.001(9) imposes no personal liability on an agent

for authorized acts taken on behalf of its principal.

                               III.    CONCLUSION

     ¶37    We conclude that, under a plain meaning interpretation

of Wis. Stat. § 146.81(1), ChartSwap is not a health care provider;

and, therefore, it is not subject to the fee restrictions in Wis.

Stat.   § 146.83(3f)(b),       which    regulate    health       care    providers.

Additionally, we conclude that neither common law principles of

agency nor the plain meaning of Wis. Stat. § 990.001(9) supports
the conclusion that an agent is personally liable for charging

more for health care records than the statute permits its principal

to charge.       Accordingly, we reverse the decision of the court of

appeals.

     By    the    Court.—The   decision      of   the    court    of     appeals   is

reversed.




                                        18
                                                                         No.      2019AP2034.rfd

       ¶38        REBECCA FRANK DALLET, J.              (concurring).         Although the

substantive canons of statutory interpretation may sometimes be

helpful in determining what the legislature meant to say, here

they       only    confuse       the    analysis.       The   statutes    at       issue    are

straightforward,               and   understanding       them   requires          no    outside

interpretive help.               I agree with the majority opinion that Wis.

Stat. § 146.83(3f)(b), by its plain meaning, does not apply to

ChartSwap.          As the majority opinion acknowledges, that should end

the analysis.             Instead, it muddies the waters by attempting to
apply       an     inapposite          canon   of     construction.           I    therefore

respectfully concur.1

       ¶39        The general-specific canon applies only to statutes that

both address the same subject matter and conflict with one another

such that harmonizing them is impossible.                       See Kramer v. City of

Hayward, 57 Wis. 2d 302, 310-11, 203 N.W.2d 871 (1973); see also

Antonin       Scalia       &    Bryan     A.   Garner,     Reading      Law       183    (2012)

(explaining that the general-specific canon may apply only when

conflicting provisions "simply cannot be reconciled——when the

attribution          of    no        permissible      meaning     can    eliminate         the

conflict").           Neither condition is met here.                    Wisconsin Stat.

§§ 146.83(3f)(b)               and     146.84(1)(b)     address    different            subject

matters and are not in conflict.                    The former regulates how much a

health care provider can charge a patient for a copy of her medical

records; the latter simply provides the penalty for violating the

former.       See majority op., ¶18.                Thus, the general-specific canon

does not apply.

       I join all parts of the majority opinion except for ¶¶17
       1

and 23-26.

                                                1
                                                          No.   2019AP2034.rfd

     ¶40    This case is prime example of how foisting the canons

upon an otherwise straightforward, well-reasoned, and convincing

textual analysis is unnecessary——and ultimately confusing.              Even

if the majority opinion is correct that the general-specific canon

applies    when   a   general   "authorization"   "swallows"    a   specific

authorization, see id., ¶¶25-26, the majority opinion fails to

explain how this is such a situation.          It offers no explanation

for how §§ 146.83(3f)(b) and 146.84(1)(b) are "authorizations" or

for how one swallows the other.           Indeed, the majority opinion's
conclusion that the general-specific canon would have "assisted"

the court of appeals' analysis is a non sequitur:          How could the

canon "assist" the court of appeals if it does not even apply?

All of this confusion could easily be avoided by simply reading

and applying the statutory text.           Because the majority opinion

instead shoehorns an inapplicable canon into its analysis, I

respectfully concur.

     ¶41    I am authorized to state that Justices ANN WALSH BRADLEY

and JILL J. KAROFSKY join this opinion.




                                      2
    No.   2019AP2034.rfd




1